Opinion filed January 22, 2009




                                                 In The


   Eleventh Court of Appeals
                                           __________

                                     No. 11-08-00233-CR
                                         __________

                          PHILLIP ALAN ADAMS, Appellant

                                                  V.

                                 STATE OF TEXAS, Appellee


                            On Appeal from the 29th District Court

                                    Palo Pinto County, Texas

                                 Trial Court Cause No. 10,947-A


                            MEMORANDUM OPINION
       Phillip Alan Adams perfected this appeal from the trial court’s order denying his motion for
court-appointed counsel to represent him in his efforts to seek DNA testing pursuant to TEX . CODE
CRIM . PROC. ANN . arts. 64.01-.05 (Vernon 2006 & Supp. 2008). Appellant has now filed a motion
to withdraw his pro se notice of appeal. The motion is granted, and the appeal is dismissed.




January 22, 2009                                                    PER CURIAM
Do not publish. See TEX . R. APP . P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.